Order
Per Curiam:
Mr. Diamond Blair appeals from the Judgment of the Circuit Court of Jackson County, Missouri, following an evidentiary hearing, denying his Rule 29.15 amended motion for post-conviction relief seeking to set aside his convictions for felony murder and armed criminal action based on ineffective assistance of trial counsel. Because a published opinion would have no prece-dential value, we have instead provided a *93memorandum of law to the parties. The judgment is affirmed. Rule 84.16(b).